Citation Nr: 1759879	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral restless leg syndrome, to include as due to a chronic qualifying disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Air Force from November 18, 1985 to January 15, 1991; from November 1, 2006 to November 18, 2006; and from September 30, 2007 to October 8, 2007.  The Veteran also served in the Air Force Reserve and Illinois Air National Guard from 1991 to 1999 and from 2005 to 2010. He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from August 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

The Board remanded this case in May 2014, March 2015 and then again in April 2016 for further development.  The case has been returned to the Board for further appellate consideration.  The Board obtained an opinion in July 2017.  In Setpember 2017, the Veteran was sent this medical opinion and provided 60 days to respond.  No response was recived and the Board may proceed to adjudication of this claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system..  LCM contains service treatment records and VA examinations that are duplicates of records already present in the VBMS file. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  Restless leg syndrome did not have onset in active service from November 18, 1985 to January 15, 1991, to include as due to an in-service injury or as as due to undiagnosed illness incurred in service.  

3.  Restless leg syndrome clearly and unmistakably pre-existed the Veteran's active service beginning November 1, 2006 to November 18, 2006 and from September 30, 2007 to October 8, 2007 and was clearly and unmistakably not aggravated thereby.


CONCLUSION OF LAW

Restless leg syndrome was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303(a), 3.304, 3.306, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Undiagnosed Illness

The Veteran has asserted that his bilateral restless leg syndrome is due to an undiagnosed illness as caused by his service in the Persian Gulf War and has also asserted that his service worsened his bilateral leg disorder.  

The Board now turns to whether the Veteran can obtain service connection under 38 C.F.R. § 3.317.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection could be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

Unlike claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

With respect to the Veteran's numbness and pain in his legs, he contends that he has these symptoms due to undiagnosed illness incurred in Southwest Asia.  

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was Aerospace Maintenance Craftsman.  His awards and decorations include a Southwest Asia Service Medal.  The Veteran's service treatment records, show complaints of restless leg syndrome during his National Guard Service.  

Private medical records from the Prairie Medical Group show that the Veteran was diagnosed with restless leg syndrome in January 2010.  

In August 2014 a VA examiner provided a Persian Gulf examination.  The examiner ntoeda diagnoses of restless leg syndrome that was a diagnosed disability, but also noted that the disorder was idiopathic.  The examiner provided a negative nexus opinion, without explanation.  

In October 2014 a VA medical opinion was obtained upon a review of the relevant evidence of record.  The examiner found that restless leg syndrome was a diagnosed disorder with a clear and specific etiology and not a diagnosable but medically unexplained chornic multi-symptom illness.  The examiner then provided a negative nexus opinion, but provided no explanation.

An April 2015 VA opinion was obtained.  The examiner found that restless leg syndrome was a diagnosed disorder with a clear and specific etiology and not a diagnosable but medically unexplained chornic multi-symptom illness.  The examiner then provided a negative nexus opinion, but again provided no explanation.

In May 2016 a VA examiner issued an addendum opinion upon review of the relevant evidence of record.  The examiner confirmed that the Veteran's restless leg syndrome was a diagnosed disability with a clear and specific etiology and diagnosis for which diagnostic criteria exist.  The examiner noted that review of the STRs did not reveal an ongoing diagnosis of restless leg syndrome during active service, and therefore found that the condition was also not directly related to service.  Citing medical literature, the examiner found lack of evidence supporting a strong link between service in the Gulf war and development of restless leg syndrome.  

The Veteran has been diagnosed as having restless leg syndrome, which is noted to be idiopathic, but also to be a diagnosed disability that has diagnostic criteria.  As such, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317.

In making this decision the Board notes that the Veteran is competent to report symptoms of restless leg syndrome and the circumstances surrounding such.  Furthermore, the Board finds the Veteran generally credible in this regard.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person because it involves issues of attribution of symptoms to specific diagnoses, and whether symptoms are disabilities for VA purposes; these are complex medical questions that do require specialized training and knowledge.  In addition, the VA medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  Indeed, the examiners do not dispute the Veteran's accounting of his symptoms; rather, the examiners assessed the symptoms and provided medical conclusions that unfortunately do not support the Veteran's claim.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


Service Connection during the Period of Service from November 18, 1985 to January 15, 1991 on a Direct Basis

The Board now turns to whether the Veteran is entitled to service connection for restless leg syndrome on a direct basis.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic conditions may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  No chronic conditions, as defined by regulation, are alleged herein. See 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).

As noted above, the Veteran has a current disability of bilateral restless leg syndrome.  

The Veteran hascontended that symptoms of restless leg syndrome including numbness and pain in his legs are due to an in-service fall which occurred while on active duty during his first period of service.  See December 2009 Notice of Disagreement.  July 1988 STRs document a fall wherein the Veteran fell off of the canopy of an F-4 aircraft and injured his back, legs and feet.  Therefore, an in service injury is conceded.  

The remaining issue is, then, whether the Veteran's bilateral restless leg syndrome is related to his in-service fall in July 1988.  The October 2014 VA examiner opined that the Veteran's current restless leg syndrome was less likely than not related to service, including his July 1988 injury.  Furthermore, a July 2017 opinion was obtained.  The examiner reviewed the relevant evidence of record.  The examiner noted that the Veteran had fallen from the canopy of an aircraft while maintaining it in July 1988, and reported heel and buttock pain but that there were no other significant injuries noted. The examiner noted tha the Vteran ahd been returned to duty the next day and that no symptoms suggestive of restless leg syndrome were noted at that time.  The specialist discussed further that the Veteran's restless leg syndrome was not mentioned in his medical history until 2006, and even following this there was very little documentation of treatment.  The examiner opioned that the Veteran's restless leg syndrome was less likely related to his in-service fall, explainain that although the disorder ma ybe idiopathic, it is known that injuries such as the Veteran's in-service injury do not cuas the disorder.   

The Board finds that the most probative evidence of record demonstrates that the Veteran's restless leg syndrome is not related to his service.  The July 2017 opinion was provided upon thorough review of the Veteran's claims file and provided a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The Board thus affords significant probative value to this opinion. 

Although the Veteran has asserted that this restless leg syndrome is related to his fall in service, the Board finds that he is not competent to provide such an etiological opinion.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  An opinion in this case, however, is not capable of lay observation, as the relationship between potentially related incidents and diagnoses that are related to the nervous system, requires specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, the criteria for service connection have not been met and the Veteran's claim is denied on a direct basis.

Thus, the Board finds that service connection for restless leg syndrome is not warranted and the claim is denied.

Preexisting Condition prior to the periods of Service from November 1, 2006 to November 18, 2006 and September 30, 2007 to October 8, 2007

The Board notes that the Veteran's bilateral restless leg syndrome was reported to have existed prior to his entrance to second period of service.  Specifically the National Guard Records, show a notation of restless leg syndrome on October 21, 2006 just prior to his active service from November 1, 2006 to November 18, 2006.  See October 2006 Service Treatment Record.  

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. 
§ 1111 (2012).  This statutory provision is referred to as the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

However, if the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent, however, to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

First, the Board notes that private medical records from the Prairie Medical Group show that the Veteran was diagnosed with restless leg syndrome in January 2010.  See January 2010 Prairie Medical Group Medical Record.  Thus, the evidence demonstrates a current disability.  

Second, the Board finds that there is no entrance examination for the Veteran's period of active service beginning on November 1, 2006 and thus the presumption of soundness applies.  

The issue, then, is whether the current bilateral leg disability clearly and unmistakably pre-existed service and was not clearly and unmistakably aggravated thereby.  The 2017 VA specialist opined that the Veteran's disorder clearly and unmistakably pre-existed service.  The examiner based this opinion on the Veteran's service treatment record noting that such was reported to have existed prior to his entrance to service.

Finally, the Board finds that evidence of record demonstrates that the bilateral leg disorder was clearly and unmistakably not aggravated by active service.  The July 2017 opining specialist found that the Veteran's bilateral leg disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The specialist specifically noted that no notations of symptoms of restless leg disorder or aggravation of such exist in the Veteran's treatment records.  No contrary medical opinion is of record.

The Veteran has contended that his bilateral leg disability got worse during service, specifically because his legs would move around at night.  See February 2014 Board Hearing Transcript, p.14.  Although the Veteran is competent to report his symptoms, he is not competent to provide a medical opinion regarding aggravation of the underlying condition, which requires medical knowledge and is not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

In light of the foregoing, the Board finds that the competent and probative evidence indicates that the Veteran's bilateral leg disorder clearly and unmistakably pre-existed his service and was not aggravated during service beyond the natural progression of the disorder.


ORDER

Service connection for bilateral restless leg syndrome, to include as due to a chronic qualifying disability under 38 C.F.R. § 3.317, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


